

117 S2728 IS: To amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2728IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Sullivan (for himself, Ms. Murkowski, Ms. Hirono, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments.1.Extension of coverage of coronavirus relief fund payments to Tribal governmentsSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by inserting (or, in the case of a Tribal government, December 31, 2022) after December 31, 2021.